 



Exhibit 10.38

         
(SAFECO LOGO) [p75169p7516905.gif]
  GENERAL AGREEMENT
OF INDEMNITY
FOR CONTRACTORS   Safeco Insurance Companies
PO Box 34526
Seattle, WA 98124-1526

THIS AGREEMENT is made by the Undersigned in favor of the Safeco Insurance
Companies for the purpose of indemnifying them from all loss and expense in
connection with any Bonds for which any Safeco Insurance Company now is or
hereafter becomes Surety for any of the following as Principal (hereinafter
referred to as Contractor): Meadow Valley Corporation; Meadow Valley
Contractors, Inc.
 

 

 
In consideration of the execution of any such Bonds for Contractor and as an
inducement to such execution by Surety, the Undersigned, jointly and severally,
agree as follows.
DEFINITIONS: Where they appear in this agreement, the fallowing terms shall be
considered as defined in this paragraph:
Contractor: Any one, combination of, or all of the persons, firms or
corporations set forth above or their successors in interests, whether alone or
in joint venture or as members in limited liability companies with others not
named herein.
Bond: Any and all bonds, undertakings or instruments of guarantee and any
continuation, extension, alteration, renewal or substitution thereof, whether
with the same or different penalties, executed by Surety.
Surety: Any one or combination of the following: Safeco Insurance Company of
America; General Insurance Company of America; First National Insurance Company
of America; Safeco National Insurance Company; American States Insurance
Company; American Economy Insurance Company; any person or company joining with
any of the aforesaid companies in executing any Bond, executing any Bond at
their request or providing reinsurance to them with respect to any Bond and any
subsidiaries, successors, and assigns thereof.
Contract: Any contract between Contractor and a third party, the performance of
which is guaranteed by any Bond for which Surety is surety.
Default: Contractor shall be deemed to be in default under this agreement in the
event it:

(1)   Is declared to be in default by the Obligee of any Bond;   (2)   Actually
breaches or abandons any Contract;   (3)   Fails to pay, to the extent due in
whole or in part, claims, bills or other indebtedness incurred in connection
with the performance of any Contract;   (4)   Becomes the subject of any
agreement or proceeding of liquidation or receivership, or actually becomes
insolvent;   (5)   If an individual sole proprietor dies, is adjudged mentally
incompetent, is convicted of a felony or disappears and cannot be immediately
found by Surety by use of usual methods;   (6)   Breaches, fails to perform, or
comply with, any provision of this agreement.

INDEMNITY TO SURETY: Undersigned agree to pay to Surety upon demand:

1.   All loss, costs and expenses of whatsoever kind and nature, including court
costs, reasonable attorney fees (whether Surety at its sole option elects to
employ its own attorney, or permits or requires Undersigned to make arrangements
for Surety’s legal representation), consultant fees, investigative costs and any
other losses, costs or expenses incurred by Surety by reason of having executed
any Bond, or incurred by it on account of any Default under this agreement by
any of the Undersigned, or by reason of the refusal to execute any Bond.

In addition the Undersigned agree to pay to Surety interest on all disbursements
made by Surety in connection with such loss, costs and expenses incurred by
Surety at the maximum rate permitted by law calculated from the date of each
disbursement;   2.   An amount sufficient to discharge any claim made against
Surety on any Bond, whether Surety will have made any payment or established any
reserve therefor. Such payment to be the minimum amount of any reserve set by
Surety. This sum may be used by Surety to pay such claim or be held by Surety as
collateral security against loss on any Bond. The Undersigned acknowledge that
their failure to pay, immediately on demand, that sum demanded by Surety will
cause irreparable harm for which Surety has no adequate remedy at law. The
Undersigned confirm and acknowledge that Surety is entitled to injunctive relief
for specific enforcement of the foregoing provision.   3.   Any original,
additional or renewal premium due for any Bond.

With respect to claims against Surety:

1.   Surety shall have the exclusive right for itself and the Undersigned to
determine in its sole and absolute discretion whether any claim or suit upon any
Bond shall, on the basis of belief of liability, expediency or otherwise, be
paid, compromised, defended or appealed,   2.   Surety may incur such expenses,
including reasonable attorneys’ fees, as deemed necessary or advisable in the
investigation, defense and payment of such claims and completion of any Contract
with respect to which Surety has issued any Bond.   3.   Surety’s determination
in its sole and absolute discretion of the foregoing shall be final and
conclusive upon the Undersigned.   4.   An itemized statement of loss and
expense incurred by Surety, sworn to by an officer of Surety, shall be prima
facie evidence of the fact and extent of the liability of Undersigned to Surety
in any claim or suit by Surety against Undersigned.

SURETY’S REMEDIES IN EVENT OF DEFAULT: In event of default by Contractor, Surety
shall have the right, at its sole discretion, to:

1.   Take possession of the work under any and all Contracts and to arrange for
its completion by others or by the Obligee of any Bond;   2.   Take possession
of Contractor’s or any of Undersigneds’ equipment, materials and supplies at the
site of the work, or elsewhere, if needed for prosecution of the work, as well
as Contractor’s office equipment, books and records, computer hardware and
software, and utilize the same in completion of the work under the Contract
without payment of any rental for such use;   3.   Loan or guarantee a loan to
Contractor of such money as Surety shall see fit, for the purpose of completing
any Contract, or for discharging Contractor’s obligations for labor, material,
equipment, supplies and other charges, or discharging Surety’s liability under
any Bond, incurred in connection with any contract;   4.   Take such other
action as Surety shall deem necessary to fulfill its obligations under any Bond.

     
 
   
S-0002/SA 4/04
  Safeco and the Safeco logo are registered trademarks of Safeco Corporation

              Page 1 of 4   FRP

 



--------------------------------------------------------------------------------



 



Undersigned waive all notice of such default, of the payment of any claim or of
the making of any loan to Contractor by Surety. Should Undersigned learn of any
claim or suit against Contractor, for which Surety may be held liable,
Undersigned shall give prompt notice to Surety of such claim or suit.
Separate suits may be brought under this agreement as causes of action accrue,
and the pendency or termination of any such suit shall not bar any subsequent
action by Surety.
SECURITY TO SURETY: As collateral security to Surety for the agreement of the
Undersigned to repay all loss and expense to Surety, the undersigned:

1.   Assigns to Surety, as of the date of execution of any Bond, and grants a
security interest to Surety in all rights of the Contractor in, or in any manner
growing out of:

  a.   Any Contract or modification thereof;     b.   Any subcontract or
purchase order and against any legal entity and its surety who has contracted
with Contractor to furnish labor, materials, equipment and supplies in
connection with any Contract;     c.   Monies, Contract Balances due or to
become due Contractor on any Contract, including all monies earned or unearned
which are unpaid at the time of notification by Surety to the Obligee of
Surety’s rights hereunder;     d.   Any actions, causes of action, claims or
demands whatsoever which Contractor may have or acquire against any party to the
Contract, or arising out of or in connection with any Contract including but not
limited to those against obligees and design professionals and any surety or
sureties of any obligee, and Surety shall have the full and exclusive right, in
its name or in the name of the Contractor, but not the obligation, to prosecute,
compromise, release or otherwise resolve such actions, causes of action, claims
or demands;     e.   Any and all rights, title, interest in, or use of any
patent, copyright or trade secret which is or may be necessary for the
completion of any bonded work:     f.   All monies due or to become due to
Contractor on any policy of insurance relating to any claims arising out of the
performance of any Contract or to premium refunds, including, but not limited
to, builders risk, fire, employee dishonesty or workers’ compensation policies.
    g.   All supplies, tools, plants, material, inventory, and equipment
(whether completely manufactured or not), wherever located, which have been or
hereafter may be purchased, used, or acquired for use, entirely or partly, in
connection with or to be incorporated into the matter that is the subject of any
Contract; and     h.   All amounts that may be owing from time to time by Surety
to Contractor or any of the undersigned in any capacity including, without
limitation, any balance or share belonging to such Contractor or any of the
undersigned or any deposit or other account with Surety, which lien and security
interest will be independent of any right of setoff which Surety may have.

The Surety agrees to forbear exercising the rights granted to it in (a) through
(h) until there is a Default under this agreement;

2.   Irrevocably nominate and appoint any officer of Surety as the true and
lawful attorney-in-fact of the Undersigned, with full right and authority in
event of Contractor’s default to:

  a.   Sign the name of the Undersigned to any voucher, release, satisfaction,
check, bill of sale of property referred to herein, or any other paper or
contract necessary or desired to carry into effect the purposes of this
agreement;     b.   Dispose of performance of any Contract by subletting it in
Contractor’s name or otherwise;

3.   Authorize Surety to join any and all of the Undersigned as parties
defendant in any action, regardless of venue, against Surety on account of any
Bond, and to enforce the obligations hereunder directly against any of the
Undersigned without the necessity of first proceeding against the Contractor;  
4.   Agree that all monies earned by Contractor under any Contract are trust
funds, whether in the possession of Contractor or otherwise, for the benefit of,
and for payment of Contractor’s obligations for, labor, material, and supplies
furnished to Contractor in performance of such Contract for which Surety would
be liable under any Bond on such Contract, and the performance of Contractors or
Surety’s obligations to any Obligee on such Contract;   5.   Agree that this
agreement may at any time be completed and filed by Surety in such a manner that
it will qualify as a financing statement under the applicable provisions of any
statute of any state which has adopted The Uniform Commercial Code, and that
Surety may add such schedules to this agreement, describing specific items of
security covered hereunder as shall be necessary under such statutes.

GENERAL PROVISIONS:

1.   Assent by Surety to changes in any Contract or Bond or refusal to assent
shall not release or affect the obligations of Undersigned to Surety even though
any such assent by the Surety does or might increase the liability of the
Undersigned.

2.   Surety has the right to decline to execute, provide or procure any bond
requested by Contractor. If Surety does execute, provide or procure the
execution of a bid bond or proposal bond, or agrees or consents to provide such
contract of suretyship, Surety retains the right to decline to execute the final
bond (including, but not limited to, performance, payment or maintenance bonds)
that may be required in connection with any award that may be made under the bid
proposal or tender to which the bid proposal bond or agreement or consent to
provide such contract of suretyship is given.

3.   Surety shall have every right, defense or remedy which a personal surety
without compensation would have, including the right of exoneration and the
right of subrogation. The security interest, trust, and other rights granted
herein will not be deemed a waiver of Surety’s equitable subrogation rights or
other rights, said security in rights being in addition to the rights of
exoneration, subrogation, and other rights to which Surety is entitled to under
law or in equity.

4.   Until Surety shall have been furnished with competent evidence of its
discharge, without loss from any Bonds, Surety shall have the right to free
access at reasonable times to the books, records and accounts of each of the
Undersigned for the purpose of examining, copying or reproducing them. Each one
of the Undersigned hereby authorizes any depositories in which funds of any of
the Undersigned may be deposited to furnish to Surety the amount of such
deposits as of any date requested, and any legal entity doing business with the
undersigned is authorized to furnish any information requested by Surety
concerning any transaction. Surety may furnish in confidence copies of any
information, which it now has or may hereafter obtain concerning each of the
Undersigned, to other persons or companies for the purpose of procuring
co-suretyship or reinsurance or of advising interested persons or companies.  
5.   The Undersigned will, on request of Surety, procure the discharge of Surety
from any Bond and all liability by reason thereof. If such discharge is
unattainable, the Undersigned will, if requested by Surety, either deposit
collateral with Surety, acceptable to Surety, sufficient to cover all exposure
under such bond or bonds, or make provisions acceptable to Surety for the
funding of the bonded obligation(s).   6.   Undersigned warrant that each of
them is specifically and beneficially interested in the obtaining of each Bond.
  7.   In case the execution hereof by any of the Undersigned may be defective
or invalid for any reason, such defect or invalidity shall not in any manner
affect the validity of this obligation or the liability hereunder of any other
of the Undersigned. Invalidity of any provision of this agreement by reason of
the laws of any state or for any other reason shall not render the other
provisions hereof invalid.   8.   Execution by Contractor or any of the
Undersigned of any application for any Bond or of any other agreement of
indemnity in behalf of Contractor, or the taking of indemnity of any other
person by Surety with respect to any Bond of Contractor, shall in no way be
deemed to waive, diminish or abrogate any rights of Surety under this agreement.
  9.   The Undersigned waive and subordinate all rights of indemnity,
subrogation and contribution each against the other until all obligations to the
Surety under this agreement, at law or in equity, have been satisfied in full.

          S-0002/SA 4/04   Page 2 of 4    

 



--------------------------------------------------------------------------------



 



10.   The rights and remedies afforded to the Surety by the terms of this
agreement and the terms themselves may not be waived or modified orally and no
written change or modification shall be effective until signed by an employee of
the Surety.   11.   This agreement is to be liberally construed so as to
protect, exonerate and indemnify the Surety.   12.   All parties agree that any
microfilmed, scanned or electronically digitized copy of this document made by
Surety as part of its record storage and retention program shall be as effective
as the original for all purposes.   13.   The Undersigned has relied upon its
own due diligence in making its own independent appraisal of Contractor and its
business and financial condition, will continue to be responsible for making its
own independent appraisal of such matters, and has not relied upon and will not
hereafter rely upon Surety for information. Surety has no duty to inform any of
the undersigned Indemnitors of the financial condition or other affairs related
to Contractor.   14.   The Undersigned shall remain responsible to Surety under
this Agreement regardless of any changes in the relationship of the Undersigned
with Contractor.

TERMINATION: This agreement is a continuing obligation of the Undersigned unless
terminated as provided in this paragraph. An Undersigned desiring to terminate
liability as to future Bonds of Contractor must:

1.   Give written notice to Surety at P.O. BOX 34526 Seattle, WA 98124-1526, by
certified or registered mail, of such termination;   2.   State in such notice
the effective date (not less than thirty days after the receipt of notice by
Surety) of termination of such Undersigned’s liability for future Bonds.   3.  
It is understood and agreed that oral notice to or constructive notice to any
agent or employee of Surety shall not constitute effective notice of termination
under this agreement.

After the effective date of termination, the Undersigned giving notice shall be
liable hereunder for:

1.   Bonds executed or authorized prior to such date, and renewals and
extensions thereof;
  2.   Bonds executed pursuant to a bid or proposal bond executed or authorized
prior to such date, and renewals and extensions thereof.

Such termination of liability as to an Undersigned shall in no way affect the
obligation of any other Undersigned who has not given notice as herein provided.
EXECUTED this 29th day of April, 2007

                                                 
Attest:
          Meadow Valley Corporation   (seal)
 
                                               
By:
  /s/ David Doty                   By:   /s/ Bradley E. Larson                  
               
 
  David Doty,   Secretary                   Bradley E. Larson,   President
 
                                               
Attest:
          Meadow Valley Contractors, Inc.   (seal)
 
                                               
By:
  /s/ David Doty                   By:   /s/ Bradley E. Larson                  
               
 
  David Doty,   Secretary                   Bradley E. Larson,   President

ALL SIGNATURES MUST BE ACKNOWLEDGED.

          S-0002/SA 4/04   Page 3 of 4    

 



--------------------------------------------------------------------------------



 



INDIVIDUAL ACKNOWLEDGMENT

             
STATE OF
      } ss.    
 
         
COUNTY OF
         
 
           

On this ____________ day of _______________, _________, before me personally
appeared _____________________________________________, to me known to be the
person described in and who executed the foregoing agreement and acknowledged
that ____________ executed the same for the purposes, considerations and uses
therein set forth as _________ free and voluntary act and deed.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL SEAL,
the day and year first above written.

         
(SEAL)
       
 
  Notary Public, resident at    
 
       
 
  (Commission expires    )
 
     
 

INDIVIDUAL ACKNOWLEDGMENT

             
STATE OF
      } ss.    
 
         
COUNTY OF
         
 
           

On this ____________ day of _______________, _________, before me personally
appeared _____________________________________________, to me known and known to
be the person described in and who executed the foregoing agreement and
acknowledged that ____________ executed the same for the purposes,
considerations and uses therein set forth as _________ free and voluntary act
and deed.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL SEAL,
the day and year first above written.

         
(SEAL)
       
 
  Notary Public, resident at    
 
       
 
  (Commission expires    )
 
     
 
 

LIMITED LIABILITY COMPANY ACKNOWLEDGMENT

             
STATE OF
      } ss.    
 
         
COUNTY OF
         
 
           

On this ____________ day of _______________, _________, before me personally
appeared _____________________________________________, to me known and known to
be the (a) __________________ of ______________________________, the Limited
Liability Company executing the foregoing instrument, and acknowledged and said
instrument to be the free and voluntary act and deed of said Limited Liability
Company, for the uses and purposes therein mentioned and on oath stated
______________ signed said instrument by authority of the Limited Liability
Company’s operating agreement.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL SEAL,
the day and year first above written.

         
(SEAL)
       
 
  Notary Public, resident at    
 
       
 
  (Commission expires    )
 
     
 
 

CORPORATE ACKNOWLEDGMENT

             
STATE OF ARIZONA ___________________________________________
  } ss.    
 
         
COUNTY OF
  Maricopa ___________________________________________    
 
           

On this 29th day of April, 2007, before me personally appeared Bradley E.
Larson, to me known to be the President and CEO of Meadow Valley Contractors,
Inc. & Corporation the corporation executing the above instrument, and
acknowledged said instrument to be the free and voluntary act and deed of said
corporation, for the uses and purposes therein mentioned and on oath stated that
the seal affixed is the seal of said corporation and that it was affixed and
that __________ executed said instrument by order of the Board of Directors of
said corporation.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL SEAL,
the day and year first above written.

         
(SEAL)
  /s/ TORTINA M. BUNTON
 
  Notary Public, resident at   Phoenix, AZ
 
       
 
  (Commission expires   May 30, 2008)
 
       

(SEAL) [p75169p7516906.gif]

                     
IF ADDITIONAL ACKNOWLEDGMENTS ARE NEEDED
       
USE S-802 (INDIVIDUAL) OR S-803 (CORPORATE)
               

          S-0002/SA 4/04   Page 4 of 4    